Name: 2011/636/EU: Commission Implementing Decision of 21Ã September 2011 determining the date from which the Visa Information System (VIS) is to start operations in a first region
 Type: Decision_IMPL
 Subject Matter: international law;  information technology and data processing;  communications;  European Union law;  information and information processing
 Date Published: 2011-09-27

 27.9.2011 EN Official Journal of the European Union L 249/18 COMMISSION IMPLEMENTING DECISION of 21 September 2011 determining the date from which the Visa Information System (VIS) is to start operations in a first region (2011/636/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functionning of the European Union, Having regard to Regulation (EC) No 767/2008 of the European Parliament and of the Council of 9 July 2008 concerning the Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (1), and in particular Article 48(1) thereof, Whereas: (1) The Commission should determine the date from which the VIS is to start operations when the conditions contained in points (a) (b) and (c) of Article 48(1) of the VIS Regulation are met. (2) In accordance with point (a) of Article 48(1) and Article 45(2) of the VIS Regulation the Commission adopted three decisions necessary for the technical implementation of the central VIS, the national interfaces and the communication infrastructure between the central VIS and the national interfaces. Those decisions are Commission Decision 2009/377/EC of 5 May 2009 adopting implementing measures for the consultation mechanism and the other procedures referred to in Article 16 of Regulation (EC) No 767/2008 of the European Parliament and of the Council concerning the Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (2), Commission Decision 2009/756/EC of 9 October 2009 laying down specifications for the resolution and use of fingerprints for biometric identification and verification in the Visa Information System (3) and Commission Decision 2009/876/EC of 30 November 2009 adopting technical implementing measures for entering the data and linking applications, for accessing the data, for amending, deleting and advance deleting of data and for keeping and accessing the records of data processing operations in the Visa Information System (4). (3) In accordance with point (b) of Article 48(1) of the VIS Regulation, the Commission has declared the successful completion of a comprehensive test of the VIS on the date of adoption of this Decision. (4) In accordance with point (c) of Article 48(1) of the VIS Regulation, the Member States have notified the Commission that they have made the necessary technical and legal arrangements to collect and transmit the data referred to in Article 5(1) of the VIS Regulation to the VIS for all applications in the first region, including arrangements for the collection and/or transmission of the data on behalf of another Member State. (5) In accordance with Article 48(4) of the VIS Regulation, the Commission adopted Decision 2010/49/EC of 30 November 2009 determining the first regions for the start of operations of the Visa Information System (VIS) (5). According to that decision, the first region where the collection and transmission of data to the VIS for all applications should start covers Algeria, Egypt, Libya, Mauritania, Morocco and Tunisia. (6) The conditions laid down by Article 48(1) of the VIS Regulation thus being fulfilled, it is for the Commission to determine the date from which the VIS is to start operations in the first region. (7) In view of the need to set the date for the start of the VIS in the very near future, this Decision should enter into force on the day of its publication in the Official Journal of the European Union. (8) Given that the VIS Regulation builds upon the Schengen acquis, Denmark notified the implementation of the VIS Regulation in its national law in accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community. Denmark is therefore bound under international law to implement this Decision. (9) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (6). The United Kingdom is therefore not bound by it or subject to its application. (10) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (7). Ireland is therefore not bound by it or subject to its application. (11) As regards Iceland and Norway, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (8), which fall within the area referred to in Article 1, point B of Council Decision 1999/437/EC (9) on certain arrangements for the application of that Agreement. (12) As regards Switzerland, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (10), which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (11). (13) As regards Liechtenstein, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 1, point B of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (12). (14) As regards Cyprus, this Decision constitutes an act building upon, or otherwise related to, the Schengen acquis within the meaning of Article 3(2) of the 2003 Act of Accession. (15) As regards Bulgaria and Romania, this Decision constitutes an act building upon, or otherwise related to, the Schengen acquis within the meaning of Article 4(2) of the 2005 Act of Accession, HAS ADOPTED THIS DECISION: Article 1 The Visa Information System shall start operations in the first region determined by Decision 2010/49/EC on 11 October 2011. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Article 3 This Decision shall apply in accordance with the Treaties. Done at Brussels, 21 September 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 218, 13.8.2008, p. 60. (2) OJ L 117, 12.5.2009, p. 3. (3) OJ L 270, 15.10.2009, p. 14. (4) OJ L 315, 2.12.2009, p. 30. (5) OJ L 23, 27.1.2010, p. 62. (6) OJ L 131, 1.6.2000, p. 43. (7) OJ L 64, 7.3.2002, p. 20. (8) OJ L 176, 10.7.1999, p. 36. (9) OJ L 176, 10.7.1999, p. 31. (10) OJ L 53, 27.2.2008, p. 52. (11) OJ L 53, 27.2.2008, p. 1. (12) OJ L 160, 18.6.2011, p. 19. Declaration by the Commission of the successful completion of a comprehensive test of the Visa Information System In accordance with Article 48(1)(b) of Regulation (EC) No 767/2008 of the European Parliament and of the Council of 9 July 2008 concerning the Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (1), the Commission declares the successful completion of a comprehensive test of the VIS, which has been conducted by the Commission together with Member States. (1) OJ L 218, 13.8.2008, p. 60.